Holderman, J. This matter comes before the Court on a motion filed by Respondent to dismiss.and objections filed by Claimant to said motion. Claimant filed a suit based upon personal injuries received as a result of a fall on the sidewalk in front of a Department of Labor employment office. Claimant alleges that Respondent failed to remove ice and snow from the sidewalk in front of the Department of Labor employment office and to properly maintain a signboard in front of said office, which signboard had fallen over onto the sidewalk and, as a result, Claimant suffered injuries. Motion to dismiss is based upon the grounds that “neither a municipality nor adjacent property owners are liable for injuries resulting from the natural accumulation of snow and ice.” Levy v. State of Illinois, 22 Ill.Ct.Cl. 694, 697, citing Riccitelli v. Sternfield, 1 Ill. 2d 133. Respondent further sets forth that the signboard in question belongs to the U.S. Marine Corps, that it was placed there by them to advertise recruitment, that it was entirely under the control of the U.S. Marine Corps, and that suit should have been brought against the U.S. Marine Corps and not the State of Illinois. Motion to dismiss is hereby granted and said cause dismissed.